Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 21-23, drawn to a polyurethane foam composition.
Group II, claim(s) 11-20, drawn to a method of making a polyurethane foam product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the polyurethane foam composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of 1) Forkner (WO 2015/200408 A1) in view of Williams (US 2009/0099272 A1), 2) Ishikawa (US 2016/0145374 A1) in view of Forkner (WO 2015/200408 A1), and 3) Riccio (WO 2015/143260 A1) in view of Gunther (WO 2016/020138 A1).
As all common technical features fail to make a contribution over the prior art, they are not special technical features. Therefore, there is lack of unity between Groups I and II.
During a telephone conversation with Robert Diaz on 7/14/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 and 21-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 11 is objected to because of the following informalities:  The claim contains multiple periods (see after each definition of CT45, CT0, TFT45, and TFT0). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01(m). Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The acronyms “CT” and “TFT” should be defined within the claims when first used. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “naphthalenediisocyanate” and “toluidine diisocyanate” are misspelled. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  1) Claim 15 does not end with a period. Rather, the claim ends with two unrelated chemical structures. 2) The page number “33” is included within the third generic formula. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: 1) “1,2-dimethylimidazole” is misspelled, 2) there should be a hyphen between “2,2’ ” and “dimorpholinodiethylether”, and 3) N,N-dimethyl-p-toluidine is listed twice. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the acronym “AGS” should be defined when first used. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “carbon dioxide” is misspelled. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terminology “the FOAM REACTIVITY TEST” within claim 11 lacks antecedent basis. Therefore, the scope of the claim is unclear.
Further, claim 11 requires one to make polyurethane foam by “conducting the FOAM REACTIVITY TEST”, which appears to allude to a protocol described within ¶ 89 of the specification. The scope of the claim is indefinite in that it fails to point out what specifically is included or excluded by the claim language.  
Further with respect to claim 11, the intended scope of the claim is generally unclear. The claim is directed toward a process of making a polyurethane foam product comprising a process step of making the polyurethane foam product by conducting the “FOAM REACTIVITY TEST”. The claim also appears to require a process step of determining CT and TFT reactivity shifts “by using” Formulas X and Y, whereby the variables involved in the equations involve the creation of various foams with differing aging and (potentially) B-side components with the “FOAM REACTIVITY TEST”. 1) It is generally unclear what the intended relationship is between the aforementioned “making” and “determining” steps. Is the “making” step meant to be performed within the context of “determining” (since the “foam reactivity test” is performed several times in determining the CT and TFT reactive shifts)? Should this be the case, the claim is generally confusing since on the one hand, the claim refers to a “polyurethane insulation 
Claim 11 recites the generic structure:
    PNG
    media_image1.png
    252
    586
    media_image1.png
    Greyscale
The scope of the claim is unclear as, on the one hand the definition of R’ indicates the moiety is divalent (i.e. n+m = 2), but on the other, indicates m and/or n can be greater than 2. Should m and/or n be greater than 2, R’ would not be “divalent”. If m+n is greater than 2 (e.g. n=2 and m=1), R’ would not be “divalent”. 
Claim 11 recites generic Formula (a) where R1 and R2 are independently a five or six membered heterocyclic amine consisting of carbon, nitrogen, or combinations 
Further with respect to the language “a five or six membered heterocyclic amine consisting of carbon, nitrogen, or combinations thereof”, the transitional phrase “consisting of” excludes any unrecited element not explicitly included within the claims. All of the illustrated heterocycles of the specification further include hydrogen (see ¶ 40 of the specification). It is unclear whether the “consisting of” terminology is meant to apply only to ring-forming atoms or if all atoms of the heterocycle is intended, the latter being what is literally being implied by the claim. In the interest of compact prosecution, the “consisting of carbon, nitrogen, or combinations thereof” is construed as pertaining only to ring-forming atoms. 
Claim 11 refers to “the composition’s B-Side comprising components (ii) and (iii)”. It is generally unclear whether “the composition” is referring to the polyurethane insulation foam composition. Moreover, the foam composition does not appear to require a particular B-Side. The terminology “the composition’s B-Side” lacks antecedent basis. 
Claim 11 refers to various CT and TFT properties with respect to aging “the composition’s B-Side comprising Components (ii) and (iii)”. The scope of the claim is indefinite as the observed CT and TFT properties vary considerably in the presence of materials other than components (ii) and (iii). See for instance Table 1 of the present application where the further inclusion of glutaric acid procures substantial variation in 
As claims 12-20 depend from claim 11, they are rejected for the same issues discussed above. 
Claim 15 ends with apparently unrelated structures: 
    PNG
    media_image2.png
    209
    401
    media_image2.png
    Greyscale
. It is unclear what is meant or implied by the inclusion of such structures. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites broad recitations “C1-C4 alkyl”, “C2-C4” alkanol”, and “C2-C20 alkoxy group” followed by narrower recitations “(methyl, ethyl, or propyl group)”, “(e.g., ethanol or propanol group)”, and “(e.g., C4-C6 ether group or diethyl ether group)”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Claim 16 recites “1,2-dimethylimidazol and 1-methyl-2-hydroxyethylimidazole” within the Markush listing. It is unclear whether the claim means to exclude these imidazole compounds individually (i.e. both have to be present to meet the Markush group) or if only one is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 explicitly requires R3 to be a C1-C4 alkyl, C2-C4 alkanol, or C4-C12 ether group. Dependent claim 15 indicates “X1”, which corresponds with R3 of claim 1, can be a C2-C20 alkoxy group, which extends beyond the scope of “C4-C12 ether group”. Dependent claim 15 indicates combinations of X1 groups can be used, but the independent claims do not appear to indicate combinations can be used. Since the scope of X1 extends beyond the limits of R3 imposed by the independent claims, claim 15 fails to include all of the limitations of the claim upon which it depends. 
Claim 11 explicitly require “(iv)” to be a heterocyclic amine compound of Formula (a). To the extent that the two compounds:
    PNG
    media_image2.png
    209
    401
    media_image2.png
    Greyscale
of claim 15 are meant to be “(iv)”, such compounds are outside the scope of Formula (a) since they do not have two heterocyclic amines. Therefore, claim 15 fails to include all of the limitations of the claim upon which it depends. 
Claim 11 explicitly requires R1 and R2 be independently a five or six membered heterocyclic amine consisting of carbon, nitrogen, or combinations thereof. To the extent the “consisting of” terminology is intended for all atoms of the heterocycle, all of the heterocycles of claim 15 contain carbon, nitrogen, and hydrogen. Therefore, claim 15 fails to include all of the limitations of the claim upon which it depends. 
Claim 11 explicitly defines (iv) as a heterocyclic amine compound of Formula (a). Claim 16 refers to various other compounds not within the scope of Formula (a) as being comprised within (iv). Accordingly, claim 16 fails to include all of the limitations of the claim upon which it depends. 
Claim 11 explicitly defines (v) as a hydrophilic carboxylic acid with divalent R’. Citric acid is recited within claim 17, but citric acid fails to meet the criteria of claim 11 since R’ is not divalent. Since the scope of claim 17 extends beyond the limits imposed by claim 11, the claim fails to include all of the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation / Prior Art Rejections
As discussed within the 35 USC 112(b) rejections above, there is a high degree of ambiguity as to what the intended scope of method claim 11 is. In the interest of compact prosecution, the CT/TFT reactivity shifts are construed as required properties or characteristics of the polyurethane insulation foam composition and not that “determining” is a required method step for the creation of the polyurethane foam product. Since it is generally unclear what features are meant to be required and/or excluded by “the FOAM REACTIVITY TEST”, the protocol is construed as requiring the reaction of isocyanate reactive and isocyanate components to create foam. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forkner (WO 2015/200408 A1) in view of Williams (US 2009/0099272 A1).
Regarding Claims 11, 12, 15, 17, and 18, Forkner teaches methods of making pour-in-place polyurethane foam product at Table 4B comprising reacting polymeric MDI (aromatic isocyanate compound), poyols (isocyanate-reactive compounds), water, 2-pyrrolidinyl-1-(2-pyrrolidinylethoxy)ethane, 1,1,1-trifluoro-3-chloro-2-propene (halogenated olefin blowing agent), and other additives via combining polyol and polyisocyanate components (¶ 82-83). The pyrrolidine catalyst is consistent with Formula (a) of claim 1 whereby R1=R2=pyrrolidine, X = O, and z = 1 and is the first compound listed within claim 15. Although a hydrophilic carboxylic acid consistent with (v) is not described, Forkner teaches acid blocked catalysts are generally known to provide better stability than most tertiary amine catalysts when combined with the olefin blowing agent (¶ 84). In this regard, Williams teaches the reaction of amine catalysts Williams teaches a known solution to this problem is to use an adduct of the amine catalyst and organic acid (¶ 10) and indicates several diacids, such as malonic acid is suitable (¶ 39). Williams teaches amine catalyst and organic acid can be added to the polyol mixture separately, thus forming the adduct in-situ (¶ 39). It would have been obvious to one of ordinary skill in the art to further incorporate organic acids such as malonic acid into the foaming compositions of Forkner, because doing so would create amine-acid adducts that provide enhanced stability and more uniform foaming characteristics within aged premixes with respect to non-acid containing mixtures as taught by Williams. 
With respect to the cream time/tack free time, the claimed characteristics pertain to CT/TFTs of aged premixes (45 days) compared to un-aged premixes (0 days). Williams
Regarding Claim 13, Forkner teaches several isocyanates consistent with the claim, such as diphenylmethane diisocyanate (¶ 45).
Regarding Claim 14, Forkner teaches various polyols such as polyether polyols (¶ 47-50). 
Regarding Claim 16, Forkner teaches the pyrrolidine catalysts can be used in combination with other amine catalysts, such as N,N-dimethylcyclohexylamine or N-methylmorpholine (¶ 39).
Regarding Claim 19, Forkner teaches the inclusion of blowing agents (¶ 71), which can comprise various compounds such as nitrogen or carbon dioxide (¶ 60-61). 
Regarding Claim 20, the foam formulation of Forkner does not comprise guanidine compound. 
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2016/0145374 A1) in view of Forkner (WO 2015/200408 A1).
Regarding Claims 11, 14, 15, 17, and 18, Ishikawa teaches methods for producing insulating polyurethane foams (Abstract) comprising reacting polyol component and polyisocyanate component (¶ 116-117, 147; Table 1). Ishikawa teaches pour-in-place foaming (see for instance injecting foaming mixture into mold at ¶ 79).  Ishikawa teaches an embodiment in Example 7 wherein the polyol composition comprises polyether and polyester polyols, water, amine catalyst, glutaric acid, trans-1-chloro-3,3,3-trifluoro-1-propene blowing agent (halogenated olefin), and other additives (¶ 119-140; Table 1). Ishikawa
Forkner teaches pyrrolidine-based catalysts for the creation of polyurethane foams (Abstract) and notes such catalysts produce high quality foams while reducing environmental concerns can may arise during foam production (Abstract; ¶ 34). It would have been obvious to one of ordinary skill in the art to utilize the catalysts of Forkner within the foam formulations of Ishikawa because doing so would produce high quality foams while reducing environmental concerns as taught by Forkner. Forkner teaches several catalysts consistent with what is claimed, such as 2-pyrrolidinyl-1-(2-pyrrolidinylethoxy)ethane (¶ 36), which is consistent with Formula (a) of claim 1 whereby R1=R2=pyrrolidine, X = O, and z = 1 and is the first compound listed within claim 15. 
With respect to the claimed CT/TFT characteristics, Ishikawa teaches it was well known in the art that amine catalysts cause partial degradation of hydrohaloolefin blowing agents, which create long-term storage issue with respect to polyol premixes (¶ 15-17). Ishikawa teaches the polyol premixes exhibit hardly any degradation for reactivity when days are passed (¶ 20, 22). Ishikawa teaches the foam formulations exhibit substantially the same cream times and gel times after 3 weeks (c.a. 21 days) of storage (Table 1). While Ishikawa does not probe CT/TFT characteristics after 35 days, it is noted nevertheless that one of ordinary skill would expect substantially the same foaming characteristics to be maintained over long timeframes in view of the express teachings regarding storage stability from Ishikawa. Since the combination of references suggests the same amine/acid adducts as is presently claimed and described within the specification and the prior art clearly indicates an expectation that substantially similar foaming characteristics would be obtained despite aging the polyol premix for weeks, there would be an expectation that the CT/TFT shifts of the claims 
Regarding Claims 12 and 13, Ishikawa teaches aromatic polyisocyanates such as diphenylmethane diisocyanate (¶ 77). 
Regarding Claim 16, Ishikawa teaches the further inclusion of imidazole catalysts such as 1-isobutyl-2-methylimidazole (¶ 82-83, 127). 
Regarding Claim 19, Ishikawa teaches other blowing agents can be included such as nitrogen or air (¶ 44).
Regarding Claim 20, the compositions of Ishikawa do not comprise guanidine compound. 
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (WO 2015/143260 A1) in view of Gunther (WO 2016/020138 A1). As the cited WO ‘138 document is in a non-English language, the English equivalent, US 2017/0174817 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 11, 14, 15, 17, and 18, Riccio claims methods of producing insulating polyurethane foams (¶ 1-2) comprising reacting polyol and polyisocyanate components (¶ 38-43). Riccio teaches pour-in-place foaming (¶ 52, 34). Riccio teaches an embodiment in Example 2 where the polyol premix comprises polyether polyol, water, amine catalyst, HCFO-1233zd blowing agent, and other additives (¶ 36, Table 1). HCFO-1233zd is 1-chloro-3,3,3-trifluoropropene (halogenated olefin blowing agent) (¶ 25). Riccio
Gunther teaches the creation of polyurethane foams (Abstract) and notes protonated forms of particular pyrrolidine cataylsts procure low-odor and age-resistant polyurethane foams (¶ 9-11). It would have been obvious to one of ordinary skill in the art to utilize the pyrrolidine catalysts of Gunther within the foaming compositions of Riccio because doing so would give low-odor and age-resistant characteristics as taught by Gunther. Gunther teaches several compounds consistent with Formula (a) of claim 11 such as compound (VI) (¶ 205), which is equivalent to the second compound of claim 15. Gunther teaches the amine compounds can be protonated with organic acids such as lactic acid (¶ 28, 29). Moreover, Gunther teaches the further incorporation of acids to block amine catalysts at ¶ 86, of which ¶ 102 lists several known hydrophilic carboxylic acid compounds consistent with claim 11, such as malonic acid. Accordingly, the combination of references is seen to obviate the creation of polyol premixes that comprise mixtures of pyrrolidine amine catalyst and acid. 
With respect to the claimed CT/TFT characteristics, Riccio teaches the isocyanate-reactive premixes are storage stable at timeframes such as 1-100 days with respect to the polyol premixes gel time being substantially the same (¶ 8-9). See for instance Table 2 where foam compositions possess substantially the same gel times after 49 days of aging. While it is acknowledged Riccio does not describe CT/TFT characteristics, it is nonetheless apparent that Riccio conveys an expectation that the polyol premixes would exhibit substantially the same foaming characteristics over long time periods (e.g. 1 to 100 days). Since the combination of references suggests the same amine/acid adducts as is presently claimed and described within the specification and the prior art clearly indicates an expectation that substantially similar foaming 
Regarding Claims 12 and 13, Riccio teaches aromatic polyisocyanates such as toluenediisocyanate (¶ 30).
Regarding Claim 16, Riccio teaches at least one amine catalyst can be used that comprises compounds such as dimethylcyclohexylamine (¶ 21-22).
Regarding Claim 19, Riccio teaches other blowing agents such as ethers or ketones can be included (¶ 26).
Regarding Claim 20, the compositions of Riccio do not comprise guanidine compound.
Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunther ‘343 (US 2017/0152343 A1; cited in IDS received 3/5/2020) and Gunther ‘264 (US 2017/0226264 A1) describe further pyrrolidine catalysts consistent with what is set forth within the claims. Burdeniuc (US 2014/0113984 A1) and Tate (US 2020/0255581 A1) also describe various methods of stabilizing halogenated olefin containing polyol premixes via addition of organic acid compound. The above references are not relied within the above prior art rejections because, at present, they are seen to be cumulative with respect to already relied upon references. However, Applicant is advised to take the above references into account should claim amendments be drafted. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16/644,775. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the claims of the ‘775 claim substantially the same method with the exception that the CT/TFT reactivity shifts are after aging for 45 days instead of 35 days. Considering the polyurethane insulation foam materials of the ‘775 application appear to be no different in structure than what is set forth within the present claims and specification, the position is taken that the CT/TFT reactivity shifts of the present claims would necessarily be present in the absence of evidence to the contrary. All remaining limitations of the claims are found within the claims of the ‘775 application. The ‘775 application creates foams by a “FOAM REACTIVITY TEST”, which is indicated within ¶ 80 of the ‘775 application as a pour-in-place foaming protocol. The copending application claims therefore anticipate the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764